[insert logo] Domestic Equity Funds ActivePassive Large Cap Growth Fund ActivePassive Large Cap Value Fund ActivePassive Small/Mid Cap Growth Fund ActivePassive Small/Mid Cap Value Fund International Funds ActivePassive International Equity Fund ActivePassive Emerging Markets Equity Fund ActivePassive Global Bond Fund Domestic Bond Funds ActivePassive Intermediate Taxable Bond Fund ActivePassive High Yield Bond Fund ActivePassive Intermediate Municipal Bond Fund (each, a “Fund” together, the “Funds”) Each a series of Advisors Series Trust Prospectus Class A Shares December 31, 2007 The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. (This page intentionally left blank.) TABLE OF CONTENTS RISK RETURN SUMMARY 4 Overview 4 Investment Objectives, Principal Investment Strategies and Principal Risks 4 Performance 6 Fees and Expenses 7 MORE ABOUT THE FUNDS 9 OTHER INVESTMENTS 10 PORTFOLIO HOLDINGS INFORMATION 10 ACTIVEPASSIVE LARGE CAP GROWTH FUND 10 ACTIVEPASSIVE LARGE CAP VALUE FUND 12 ACTIVEPASSIVE SMALL/MID CAP GROWTH FUND 13 ACTIVEPASSIVE SMALL/MID CAP VALUE FUND 14 ACTIVEPASSIVE INTERNATIONAL EQUITY FUND 16 ACTIVEPASSIVE EMERGING MARKETS EQUITY FUND 17 ACTIVEPASSIVE GLOBAL BOND FUND 18 ACTIVEPASSIVE INTERMEDIATE TAXABLE BOND FUND 19 ACTIVEPASSIVE HIGH YIELD BOND FUND 20 ACTIVEPASSIVE INTERMEDIATE MUNICIPAL BOND FUND 21 MANAGEMENT OF THE FUNDS 30 The Advisor 30 Portfolio Managers 31 SHAREHOLDER INFORMATION 40 More about Class I Shares 40 Pricing 43 How to Purchase Shares 43 How to Redeem Shares 47 Account and Transaction Policies 49 Tools to Combat Frequent Transactions 49 General Transaction Policies 51 SERVICE FEES – OTHER PAYMENTS TO THIRD PARTIES 51 DISTRIBUTIONS AND TAXES 52 Dividends and Distributions 52 Tax Consequences 52 FINANCIAL HIGHLIGHTS 53 PRIVACY NOTICE 54 In this Prospectus, “we” generally refers to FundQuest Incorporated (the “Advisor”), but where appropriate, may refer to any of the sub-advisors or portfolio managers. “We” may also refer to the Funds’ other service providers.“You” refers to the shareholder or potential investor. 3 RISK RETURN SUMMARY Overview The Funds are managed utilizing a unique blend of active and passive investment management methods.Proprietary research is utilized to determine what the Advisor believes is an optimal ratio of both investment styles.The Funds’ investment objectives are fundamental and cannot be changed without shareholder approval.The Funds offer two classes of shares:Class A and Class I.This prospectus offers Class A shares. Both active and passive investments have their strengths and weaknesses.Through extensive proprietary research, we have examined the benefits of active and passive investment management within each investment category.Based on our research, we believe that each Fund is invested in an optimal combination of active and passive investments using sub-advised or ETF investment strategies.Over time, the ratio allocated to active and passive management will change within the Funds as the efficiency of the markets and manager skills in those categories change. Investment Objectives, Principal Investment Strategies and Principal Risks Below is a summary of each Fund’s investment objective, investment strategy and risks.A more complete description follows this Risk Return Summary on individual Fund pages as well as a full Description of Principal Risks. ActivePassive Large Cap Growth Fund Investment Objective:Long term capital appreciation. Principal Investment Strategy:Invests at least 80% of its net assets directly in equity securities of large capitalization U.S. companies (companies with market capitalizations between $835 million and $518billion) and through other investment companies, such as mutual funds or exchange traded funds (ETFs), which invest primarily in those types of equity securities. Principal Risks:Stock Market, Growth Style Investment and Sector Emphasis Risks. ActivePassive Large Cap Value Fund Investment Objective:Long term capital appreciation. Principal Investment Strategy:Invests at least 80% of its net assets directly in equity securities of large capitalization U.S. companies (companies with market capitalizations between $835 million and $518billion) and through other investment companies, such as mutual funds or ETFs, which invest primarily in those types of equity securities. Principal Risks:Stock Market, Value Style Investment, REIT Securities and Sector Emphasis Risks. 4 ActivePassive Small/Mid Cap Growth Fund Investment Objective:Long term capital appreciation. Principal Investment Strategy:Invests at least 80% of its net assets directly in equity securities of small and medium capitalization U.S. companies (companies with market capitalizations between $14 million and $31 billion) and through other investment companies, such as mutual funds or ETFs, which invest primarily in those types of equity securities. Principal Risks:Stock Market, Smaller Company Securities, Growth Style Investment and Sector Emphasis Risks. ActivePassive Small/Mid Cap Value Fund Investment Objective:Long term capital appreciation. Principal Investment Strategy:Invests at least 80% of its net assets directly in equity securities of small and medium capitalization U.S. companies (companies with market capitalizations between $14 million and $31 billion) and through other investment companies, such as mutual funds or ETFs, which invest primarily in those types of equity securities. Principal Risks:Stock Market, Smaller Company Securities, Value Style Investment, REIT Securities and Sector Emphasis Risks. ActivePassive International Equity Fund Investment Objective:Long term capital appreciation. Principal Investment Strategy:Invests at least 80% of its net assets directly in equity securities of non-U.S. companies and through other investment companies, such as mutual funds or ETFs, which invest primarily in those types of equity securities. Principal Risks:Stock Market, Foreign Investment, Emerging Markets, Sector Emphasis, Smaller Company Securities, Growth Style Investment and Value Style Investment Risks. ActivePassive Emerging Markets Equity Fund Investment Objective:Long term capital appreciation. Principal Investment Strategy:Invests at least 80% of its net assets directly in equity securities of companies located in countries designated by the World Bank or the United Nations to be a developing country or an emerging market, such as most countries in Africa, Asia, Latin America and the Middle East and through other investment companies, such as mutual funds or ETFs, that invest primarily in those types of equity securities. Principal Risks:Stock Market, Foreign Investment, Emerging Markets, Sector Emphasis, Smaller Company Securities, Growth Style Investment and Value Style Investment Risks. 5 ActivePassive Global Bond Fund Investment Objective:Income and capital appreciation. Principal Investment Strategy:Invests at least 80% of its net assets in mutual funds which invest in U.S. and foreign bonds (debt securities).The Fund may invest directly in debt securities, which may include investment grade U.S. and foreign corporate bonds and securities issued or guaranteed by the U.S. government or foreign governments, their agencies, or instrumentalities, and supranational organizations such as the World Bank and through mutual funds or ETFs that invest primarily in those types of debt securities. Principal Risks:Debt Securities, Foreign Investment and U.S. Government Obligations Risks. ActivePassive Intermediate Taxable Bond Fund Investment Objective:Income and capital appreciation. Principal Investment Strategy:Invests at least 80% of its net assets in bonds (debt securities). The bonds in which the Fund invests typically have a dollar-weighted average maturity of more than three years but less than seven years.The Fund may invest directly in debt securities, which may include investment grade corporate bonds, mortgage-related and other asset-backed securities and securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities and through mutual funds or ETFs that invest primarily in those types of debt securities. Principal Risks:Debt Securities, U.S. Government Obligations and Mortgage- and Asset-Backed Securities Risks. ActivePassive High Yield Bond Fund Investment Objective:High total return, which consists of income plus capital appreciation. Principal Investment Strategy:Invests at least 80% of its net assets directly in bonds that are below investment grade and through mutual funds or ETFs that invest primarily in those types of debt securities. Principal Risks:Debt Securities, High Yield Securities and Liquidity Risks. ActivePassive Intermediate Municipal Bond Fund Investment Objective: Income and capital appreciation. Principal Investment Strategy: Invests at least 80% of its net assets directly in investment grade municipal bonds that pay interest exempt from federal income tax, but not necessarily federal alternative minimum tax, which typically have a dollar-weighted average maturity of more than three years but less than seven years and through mutual funds or ETFs that invest primarily in those types of municipal debt securities. Principal Risks:Municipal Securities, Debt Securities and Tax Risks. Performance Because the Funds have recently commenced operations, there is no performance information to report. 6 Fees and Expenses As an investor, you pay certain fees and expenses if you buy and hold shares of the Funds.This table describes the fees and expenses you may pay if you buy and hold shares of the Funds.In addition to the fees and expenses shown below, it is important to note that the Funds are available to investors participating in certain wrap fee or similar programs sponsored by unaffiliated investment advisors and broker-dealers in which the Advisor provides advisory services.Participants in these programs incur additional fees and expenses from these programs for its services. Class A Shares Large Cap Growth Large Cap Value Small/Mid Cap Growth Small/Mid Cap Value International Equity Shareholder Fees (1) (fees paid directly from your investment) Maximum sales load imposed on purchases(2) 5.75% 5.75% 5.75% 5.75% 5.75% Maximum sales charge (load) imposed on reinvested dividends None None None None None Maximum deferred sales charge (load) None None None None None Redemption Fee(3) None None None None 1.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fee 0.75% 0.75% 0.80% 0.80% 0.80% Distribution and Service (12b-1) Fees 0.25% 0.25% 0.25% 0.25% 0.25% Shareholder Servicing Fee 0.10% 0.10% 0.10% 0.10% 0.10% Other Expenses(4) 1.07% 0.97% 1.07% 1.07% 1.15% Acquired Fund Fees and Expenses(5) 0.07% 0.07% 0.06% 0.06% 0.18% Total Annual Fund Operating Expenses 2.24% 2.14% 2.28% 2.28% 2.48% Fee Reduction/Waiver or Reimbursement(6) (0.67%) (0.57%) (0.62%) (0.62%) (0.70%) Net Annual Fund Operating Expenses 1.57% 1.57% 1.66% 1.66% 1.78% 7 Emerging Markets Equity Global Bond Intermediate Taxable Bond High Yield Bond Intermediate Municipal Bond Shareholder Fees(1) (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases(2) 5.75% 5.75% 5.75% 5.75% 5.75% Maximum sales charge (load) imposed on reinvested dividends None None None None None Maximum deferred sales charge (load) None None None None None Redemption Fee(3) 1.00% 1.00% None None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fee 0.95% 0.75% 0.60% 0.70% 0.60% Distribution and Service (12b-1) Fees 0.25% 0.25% 0.25% 0.25% 0.25% Shareholder Servicing Fee 0.10% 0.10% 0.10% 0.10% 0.10% Other Expenses(4) 1.15% 1.14% 1.07% 1.07% 1.07% Acquired Fund Fees and Expenses(5) 0.02% 0.60% 0.05% 0.29% 0.14% Total Annual Fund Operating Expenses 2.47% 2.84% 2.07% 2.41% 2.16% Fee Reduction/Waiver or Reimbursement(6) (0.85%) (1.04%) (0.62%) (0.62%) (0.62%) Net Annual Fund Operating Expenses 1.62% 1.80% 1.45% 1.79% 1.54% (1) You will be charged a fee by the Transfer Agent for outgoing wire transfers, returned checks and stop payment orders. (2) This sales charge is waived for investors purchasing shares through the Advisor’s wrap program. (3) The redemption fee applies only to those shares that have been held less than five days. The fee is payable to the respective Fund and is intended to benefit the remaining shareholders by reducing the cost of short-term trading. (4) Other Expenses includes estimated custodian, transfer agency and other customary Fund expenses and are based on estimated amounts for the current fiscal year. (5) The Funds are required to disclose “Acquired Fund Fees and Expenses” in the above fee table.Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (“Acquired Fund(s)”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year. (6) The Advisor has contractually agreed to waive or reimburse all expenses of the Funds to ensure that the total net annual fund operating expenses (excluding Acquired Fund Fees and Expenses, taxes, interest and extraordinary expenses) do not exceed the amounts set forth in this Prospectus under the heading “Fund Expenses” (the “Expense Agreement”).The Expense Agreement is irrevocable and continues as long as the Funds continue their operations. 8 Example This example is intended to help you compare the costs of investing in the Funds with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Funds for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds’ operating expenses remain the same.Please note that the figures below are based on the Funds’ net expenses after giving effect to the expense limitation in the agreement described herein.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Class A Shares Large Cap Growth Large Cap Value Small/Mid Cap Growth Small/Mid Cap Value International Equity One Year $726 $726 $734 $734 $745 Three Years $1,042 $1,042 $1,068 $1,068 $1,103 Emerging Markets Equity Global Bond Intermediate Taxable Bond High Yield Bond Intermediate Municipal Bond One Year $730 $747 $714 $746 $723 Three Years $1,057 $1,109 $1,007 $1,106 $1,033 The example reflects sales charges (loads). If these sales charges (loads) were not included, your costs would be lower. MORE ABOUT THE FUNDS MANAGEMENT STYLE Following this page are detailed descriptions for each Fund explaining how each Fund is managed.Each Fund has its own distinct investment objective, strategy and risks.As the Advisor, we are responsible for constructing and monitoring the asset allocation and portfolio strategy for each Fund.Each Fund invests in securities consistent with the Fund’s investment objective and strategy.The potential risks and returns of the Funds vary with the degree to which the Fund invests in a particular market segment or asset class. We use proprietary research to determine an optimal ratio of actively versus passively managed investments used within the Fund.For the actively managed portions of each Fund, we have hired skilled sub-advisors to provide their recommendations regarding which securities to include in a Fund or selected actively managed mutual funds that have shown expertise in a given strategy.For the passive investments, we may use exchange traded funds (“ETFs”) and/or passively managed mutual funds that replicate an index’s exposure in a cost efficient manner.Passive management (also known as indexing) is a management approach based on mirroring an index’s performance.Following a passive management approach, portfolio managers do not make decisions about which securities to buy and sell; they simply apply a methodology to replicate a particular stock or bond market index.Each Fund intends to have a portion of its assets allocated toward passive investments in ETFs which in turn track various indices. 9 We believe that both active and passive investment strategies have their strengths and weaknesses.Our extensive proprietary research allows us to examine the benefits of active and passive investment management within each investment category.By examining active versus passive investments for each asset category over multiple time periods, we can better understand in which categories active management has been more successful and in which categories passive investing has been beneficial.We specifically look at manager success rate for outperforming benchmarks in each category and the extent of that success.Traditional and real alpha measures are used over multiple time periods to determine where active management has added to performance.We will adjust a Fund’s asset allocation between passive and active management styles accordingly.Therefore, we will regularly review the ratio allocated to active versus passive management and will change the allocation within the Funds as the efficiency of the markets and manager skills in those categories change. Because the Funds may invest in one or more underlying funds (i.e., mutual funds and ETFs), investors will indirectly bear a proportionate share of any fees and expenses charged by the underlying funds in which a Fund invests in addition to the expenses of the Fund.Actual underlying fund expenses are expected to vary with changes in the allocation of the Fund’s assets among various underlying funds. OTHER INVESTMENTS Each Fund may hold some of its assets in cash or in money market instruments, including U.S. Government obligations, shares of other mutual funds and repurchase agreements, or make other short-term investments to either maintain liquidity or for short-term defensive purposes when we believe it is in the best interests of the shareholders to do so.During these periods, the Funds may not achieve their investment objective. PORTFOLIO HOLDINGS INFORMATION The Funds’ portfolio holdings will be disclosed quarterly within 60 days of the end of each period in the Annual and Semi-Annual Report to Fund shareholders, and in quarterly holdings reports on Form N-Q; each of these documents can be found on the SEC’s website at www.sec.gov when available.A complete description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”). ACTIVEPASSIVE LARGE CAP GROWTH FUND Investment Objective The investment objective of the ActivePassive Large Cap Growth Fund is long-term capital appreciation. Principal Investment Strategies The
